Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT 0F 2002 In connection with the Quarterly Report of Amarok Resources, Inc. (the "Company") on Form 10-Q for the period ending April 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Ron Ruskowsky, President of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. \s\ Ron Ruskowsky Ron Ruskowsky President Principal Executive Officer and Principal Financial Officer June 21, 2010 1
